DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 4 January 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive.
Applicant argues that Figures 1-3 show a common system with Figure 2 operating in a first lubrication mode and Figure 3 operating in a second lubrication mode.  Examiner respectfully notes that Figures 1-3 appear identical and do not currently reflect different modes.  Accordingly, the drawing objection is maintained below.  If Applicant continues to disagree, Examiner requests that Applicant present additional discussion regarding the distinctness of the drawings.  
Applicant's arguments filed with respect to the claimed but not shown elements are also not persuasive. 37 CFR 1.83(a) states: “(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.”.  Applicant has not admitted on the record that the features claimed but not shown are “conventional”, thus the drawing objections are maintained below as they apply to the amended claims.  Should Applicant admit that the claimed but not shown features are “conventional”, such will be noted with respect to the prior art.  Applicant is reminded that no new matter may be added to the drawings.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been considered, but the amendment has introduced new deficiencies under 35 U.S.C. 112(b).  Please see below.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant has amended the claims to recite new combinations of limitations, addressed in the new grounds of rejection, below.  If Applicant wishes to discuss strategies for amendment with the Examiner, Applicant is encouraged to contact the Examiner using the information below to schedule an interview.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the first and second mode as described in the specification.  As currently presented, Examiner is unable to differentiate between Figures 1-3.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three-way valves of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter assembly (currently illustrated with a reference character and line pointing at a void on the figures) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 6-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 have been amended to recite “forming a refrigerant circuit” and “wherein the lubrication circuit is distinct from the refrigeration circuit”.  It does not appear that these amendments find support in the originally filed disclosure.  To the extent that Applicant may disagree, Applicant is encouraged to cite the specific area(s) of the originally filed disclosure providing support for the amendments.  To expedite prosecution, Examiner has applied art to the claims as amended.  Claims 2-4, 6-9, and 11-18 are rejected insofar as they are dependent on claims 1 or 10 and therefore include the same error(s).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the method includes, based on a real-time working condition, executing the following:” but then merely defines what happens “in a first lubrication mode […] is enabled” and “in a second lubrication mode […] is enabled”.  Similarly claim 11 merely defines what the first and second lubrication modes comprise without setting forth a step of actually executing either mode since neither mode is linked back to the “the following”.  Applicant may wish to schedule an interview so that the deficiencies under 35 U.S.C 112(b) can be addressed.  Claims 12-18 are rejected insofar as they are dependent on claim 10 and therefore include the same error(s).  
Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In view of the error(s) in claim 10, Claims 12-18 appear to recite contingent limitations.  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” (see MPEP 2111.04 II).  It is, therefore, unclear if broadest reasonable interpretation requires any of the limitations of claims 12-18 actually be performed.  For instance, if the condition meets claim 12, claims 13 and following need not be met, and vice-versa.  To expedite prosecution, Examiner has attempted to apply prior art to the claims as if each step is required.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 5,881,564: cited by Applicant) in view of Lapp et al. (US 2014/0360210: cited by Applicant).
Regarding claim 1, Kishimoto et al. discloses a refrigeration system, comprising: a compressor (see at least Figure 1, compressor #30), a condenser (see at least Figure 1, condenser #2), an evaporator (see at least Figure 1, evaporator #5) forming a refrigeration circuit (see at least Figure 1, compressor #30, condenser #2, and evaporator #5 interconnected through a refrigerant circuit including throttle #4), and a lubrication circuit (see at least lines from reservoir #53 to evaporator #5, line including pump #36, line including solenoid #55), the lubrication circuit comprising a post-lubrication flow path connected from the compressor into the evaporator (see at least column 4, lines 56-60: line from reservoir #53 into evaporator #5); and a pre-lubrication flow path connected from the condenser (see at least column 4, lines 61-64: line from condenser #2 into compressor #30 including solenoid #55) and the evaporator into the compressor (see at least column 4, lines 47-55: line from evaporator #5 into compressor #30 including pump #36) respectively (the lines are connected separately); wherein after flowing from the condenser via the pre-lubrication flow path to the compressor for lubrication, a part of refrigerant for lubrication can flow back to the evaporator via the post-lubrication flow path (see at least column 4, lines 56-60; column 4, lines 61-64: after flowing from the condenser #2 to the compressor #30, refrigerant can flow back into the evaporator #5 via reservoir #53); wherein the lubrication circuit is distinct from the refrigeration circuit (see at least Figure 1 and above: the lubrication circuit is distinct from the refrigeration circuit).
Kishimoto et al. does not disclose a post-lubrication flow path connected from the compressor into the condenser; and after flowing from the evaporator via the pre-lubrication flow path to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the condenser via the post-lubrication flow path.
Lapp et al. teaches another refrigeration system having a post-lubrication flow path connected from the compressor into the condenser (see at least Figure 6, line #98); and after flowing from the evaporator via the pre-lubrication flow path to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the condenser via the post-lubrication flow path (see at least Figure 6, refrigerant flows from evaporator #16 through line #66 to compressor #12 via line #72 and then flows back to condenser #14 via line #98).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Kishimoto et al. with a post-lubrication flow path connected from the compressor into the condenser; and after flowing from the evaporator via the pre-lubrication flow path to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the condenser via the post-lubrication flow path, as taught by Lapp et al., to improve the system of Kishimoto et al. by reducing the amount of heated refrigerant returned to the evaporator, thus improving the efficiency of the system (see at least Lapp et al. paragraph [0078]).  
Kishimoto et al. as modified by Lapp et al. meets the post-lubrication flow path connected from the compressor into the condenser and the evaporator respectively (see above: the lines are connected separately).  
Regarding claim 2, Kishimoto et al. as modified by Lapp et al., above, further discloses wherein the pre- lubrication flow path comprises a first branch connected to the condenser (see at least Kishimoto et al. Figure 1, branch leading from condenser #2 to compressor #30 and including solenoid #55) and a second branch connected to the evaporator (see at least Figure 1, branch leading from evaporator #5 to compressor #30 and including pump #36) respectively (the lines are connected separately); and the post-lubrication flow path comprises a third branch connected to the condenser (see at least Lapp et al. Figure 6, line #98) and a fourth branch connected to the evaporator (see at least Kishimoto et al. Figure 1, line leading from reservoir #53 to evaporator #5) respectively (the lines are connected separately); wherein after flowing from the condenser via the first branch to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the evaporator via the fourth branch (see at least column 4, lines 56-60; column 4, lines 61-64: after flowing from the condenser #2 to the compressor #30, refrigerant can flow back into the evaporator #5 via reservoir #53); and after flowing from the evaporator via the second branch to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the condenser via the third branch (see at least Lapp et al. Figure 6, refrigerant flows from evaporator #16 through line #66 to compressor #12 via line #72 and then flows back to condenser #14 via line #98).
Regarding claim 6, Kishimoto et al. as modified by Lapp et al., above, further discloses wherein the first branch and the third branch are connected to a liquid storage chamber of the condenser (see at least Kishimoto et al. Figure 1, branch leading from condenser #2 to compressor #30 and including solenoid #55 is connected to reservoir #57 of condenser #2; see at least Lapp et al. Figure 6, line #98 is in fluid communication with liquid storage at the base of condenser #14).
Regarding claim 7, Kishimoto et al. further discloses wherein the second branch is connected to a liquid storage chamber of the evaporator (see at least Figure 1, branch leading from evaporator #5 to compressor #30 and including pump #36 is connected to reservoir #43); and the fourth branch is connected to the bottom of the evaporator (see at least Kishimoto et al. Figure 1, line leading from reservoir #53 to evaporator #5 is in fluid communication with the reservoir #43 at the bottom of evaporator #5).
Regarding claim 8, Kishimoto et al. is silent regarding further comprising a filter assembly arranged on the pre-lubrication flow path.
Lapp et al. further teaches further comprising a filter assembly arranged on the pre-lubrication flow path (see at least Figure 6, screen #70 on line #66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Kishimoto et al. with further comprising a filter assembly arranged on the pre-lubrication flow path, as taught by Lapp et al., to improve the system of Kishimoto et al. by removing any impurities/debris from the lubricating refrigerant (see at least Lapp et al. paragraph [0064]).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. in view of Lapp et al., as applied to claim 2, above, and further in view of Kocher (US 3,500,962: previously cited).
Regarding claim 3, Kishimoto et al. in view of Lapp et al. does not disclose wherein the first branch, the second branch, the third branch and the fourth branch are provided with a first control valve, a second control valve, a third control valve and a fourth control valve respectively.
Kocher teaches another refrigeration system wherein each branch of a lubrication control circuit is provided with a control valve (see at least Figure 1, there is at least one control valve on each branch of the lubrication control circuit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Kishimoto et al. in view of Lapp et al. with wherein the first branch, the second branch, the third branch and the fourth branch are provided with a first control valve, a second control valve, a third control valve and a fourth control valve respectively: that is using the known technique of providing each branch of a lubrication control circuit with a control valve, as taught by Kocher, to provide the system of Kishimoto et al. in view of Lapp et al. with wherein the first branch, the second branch, the third branch and the fourth branch are provided with a first control valve, a second control valve, a third control valve and a fourth control valve would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for the amount of oil provided to or from each line to be individually controlled, thus allowing for optimization according to operating conditions.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. in view of Lapp et al., as applied to claim 2, above, and further in view of Wake et al. (US 3,200,603: previously cited).
Regarding claim 4, Kishimoto et al. in view of Lapp et al. further discloses wherein the pre-lubrication flow path comprises a first common flow path connected to the first branch and the second branch respectively (see at least Kishimoto Figure 1, header #52); the post-lubrication flow path comprises a second common flow path connected to the third branch and the fourth branch respectively (see at least Kishimoto et al. Figure 1, there is a singular outlet from the compressor via reservoir #53; Lapp et al. Figure 6, there is a singular outlet from the compressor to connecting line #98).
Kishimoto et al. in view of Lapp et al. does not disclose and a joint of the first branch, the second branch, and the first common flow path is provided with a first three-way valve; and a joint of the third branch, the fourth branch, and the second common flow path is provided with a second three-way valve.
However, provision of three-way valves at joints of common and branch connections was old and well-known in the art, as evidenced by Wake et al. (see at least three-way valves #62 and #64 on branches #58 and #60).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Kishimoto et al. in view of Lapp et al. with and a joint of the first branch, the second branch, and the first common flow path is provided with a first three-way valve; and a joint of the third branch, the fourth branch, and the second common flow path is provided with a second three-way valve, since provision of three-way valves at joints of common and branch connections was old and well-known in the art and would provide the predicable benefit of selective flow control.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. in view of Lapp et al., as applied to claim 2, above, and further in view of Carey (US 6,035,651: previously cited).
Regarding claim 9, Kishimoto et al. in view of Lapp et al. does not disclose further comprising a liquid level switch arranged in a liquid storage chamber of the condenser.
Carey teaches another refrigeration system further comprising  a liquid level switch arranged in a liquid storage chamber of the condenser (see at least column 7, lines 34-44: the condenser may also or instead contain the liquid level sensor which acts as a switch for the system; see also column 3, lines 41-67).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Kishimoto et al. in view of Lapp et al. with further comprising a liquid level switch arranged in a liquid storage chamber of the condenser, as taught by Carey, to improve the system of Kishimoto et al. in view of Lapp et al. by ensuring sufficient lubricant supply to the compressor (see at least column 3, lines 53-67).

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 5,881,564: cited by Applicant) in view of Lapp et al. (US 2014/0360210: cited by Applicant).
Regarding claim 10, Kishimoto et al. discloses a lubricating method of a refrigeration system, wherein the refrigeration system comprises: a compressor (see at least Figure 1, compressor #30), a condenser (see at least Figure 1, condenser #2), an evaporator (see at least Figure 1, evaporator #5) forming a refrigeration circuit (see at least Figure 1, compressor #30, condenser #2, and evaporator #5 interconnected through a refrigerant circuit including throttle #4), and a lubrication circuit (see at least lines from reservoir #53 to evaporator #5, line including pump #36, line including solenoid #55), the lubrication circuit comprising a post-lubrication flow path connected from the compressor into the evaporator (see at least column 4, lines 56-60: line from reservoir #53 into evaporator #5); and a pre-lubrication flow path connected from the condenser (see at least column 4, lines 61-64: line from condenser #2 into compressor #30 including solenoid #55) and the evaporator into the compressor (see at least column 4, lines 47-55: line from evaporator #5 into compressor #30 including pump #36) respectively (the lines are connected separately); wherein after flowing from the condenser via the pre-lubrication flow path to the compressor for lubrication, a part of refrigerant for lubrication can flow back to the evaporator via the post-lubrication flow path (see at least column 4, lines 56-60; column 4, lines 61-64: after flowing from the condenser #2 to the compressor #30, refrigerant can flow back into the evaporator #5 via reservoir #53); wherein the lubrication circuit is distinct from the refrigeration circuit (see at least Figure 1 and above: the lubrication circuit is distinct from the refrigeration circuit).
Kishimoto et al. does not disclose a post-lubrication flow path connected from the compressor into the condenser; and after flowing from the evaporator via the pre-lubrication flow path to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the condenser via the post-lubrication flow path.
Lapp et al. teaches another refrigeration system lubrication method having a post-lubrication flow path connected from the compressor into the condenser (see at least Figure 6, line #98); and after flowing from the evaporator via the pre-lubrication flow path to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the condenser via the post-lubrication flow path (see at least Figure 6, refrigerant flows from evaporator #16 through line #66 to compressor #12 via line #72 and then flows back to condenser #14 via line #98).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system/method of Kishimoto et al. with a post-lubrication flow path connected from the compressor into the condenser; and after flowing from the evaporator via the pre-lubrication flow path to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the condenser via the post-lubrication flow path, as taught by Lapp et al., to improve the system/method of Kishimoto et al. by reducing the amount of heated refrigerant returned to the evaporator, thus improving the efficiency of the system (see at least Lapp et al. paragraph [0078]).  
Kishimoto et al. as modified by Lapp et al. meets the post-lubrication flow path connected from the compressor into the condenser and the evaporator respectively (see above: the lines are connected separately), wherein the method includes, based on a real-time working condition, executing the following: 
in a first lubrication mode, after flowing from the condenser via the pre-lubrication flow path to the compressor for lubrication, a part of refrigerant for lubrication is enabled to flow back to the evaporator via the post-lubrication flow path (see at least column 4, lines 56-60; column 4, lines 61-64: after flowing from the condenser #2 to the compressor #30, refrigerant can flow back into the evaporator #5 via reservoir #53); and 
in a second lubrication mode, after flowing from the evaporator via the pre- lubrication flow path to the compressor for lubrication, the part of refrigerant for lubrication is enabled to flow back to the condenser via the post-lubrication flow path (see at least Lapp et al. Figure 6, refrigerant flows from evaporator #16 through line #66 to compressor #12 via line #72 and then flows back to condenser #14 via line #98; paragraphs [0104], [0105]).
Regarding claim 11, Kishimoto et al. as modified by Lapp et al., above, further discloses wherein the pre- lubrication flow path comprises a first branch connected to the condenser (see at least Kishimoto et al. Figure 1, branch leading from condenser #2 to compressor #30 and including solenoid #55) and a second branch connected to the evaporator (see at least Figure 1, branch leading from evaporator #5 to compressor #30 and including pump #36) respectively (the lines are connected separately); and the post-lubrication flow path comprises a third branch connected to the condenser (see at least Lapp et al. Figure 6, line #98) and a fourth branch connected to the evaporator (see at least Kishimoto et al. Figure 1, line leading from reservoir #53 to evaporator #5) respectively (the lines are connected separately); wherein:
the first lubrication mode comprises: enabling the part of refrigerant for lubrication to flow back to the evaporator via the fourth branch after flowing from the condenser via the first branch to the compressor for lubrication (see at least Kishimoto et al. column 4, lines 56-60; column 4, lines 61-64: after flowing from the condenser #2 to the compressor #30, refrigerant can flow back into the evaporator #5 via reservoir #53); and 
the second lubrication mode comprises: enabling the part of refrigerant for lubrication to flow back to the condenser via the third branch after flowing from the evaporator via the second branch to the compressor for lubrication (see at least Lapp et al. Figure 6, refrigerant flows from evaporator #16 through line #66 to compressor #12 via line #72 and then flows back to condenser #14 via line #98).
Regarding claim 12, Kishimoto et al. as modified by Lapp et al., above, further discloses wherein when the real-time working condition is a running working condition, the first lubrication mode is executed (see at least Kishimoto et al. column 4, lines 56-60; column 4, lines 61-64: after flowing from the condenser #2 to the compressor #30, refrigerant can flow back into the evaporator #5 via reservoir #53; see also column 4, lines 65-68: this “mode” can occur subsequent to power failure and/or when discharge pressure of pump #36 becomes too low: both would be indicative of “a running working condition” since the refrigerant won’t drain back to the evaporator unless operation is established/reestablished).  
Regarding claim 13, Kishimoto et al. as modified by Lapp et al., above, further discloses wherein when the real-time working condition is any one of a power-up working condition, a standby working condition or a chiller-off working condition, the second lubrication mode is executed (see at least Lapp et al. paragraphs [0104], [0105]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. in view of Lapp et al., as applied to claim 13, above, and further in view of Carey (US 6,035,651: previously cited).
Regarding claim 14, Kishimoto et al. in view of Lapp et al. further discloses wherein when the real-time working condition is the power-up working condition (see at least Lapp et al. paragraphs [0104], [0105]: sourcing of refrigerant from the evaporator during power-up is discussed), execution of the second lubrication mode is stopped when an amount of refrigerant in a liquid storage chamber of the condenser is greater than a preset power-up amount value (see at least Lapp et al. paragraphs [0104], [0105]: in general, except during power-up, sufficient refrigerant is easier to source from the condenser).
Kishimoto et al. in view of Lapp et al. does not disclose wherein the amount is a measured liquid level, nor that the transition occurs when the liquid level is greater than a preset value.
Carey teaches another lubricating method wherein a lubricating mode is switched according to a liquid level amount (see at least column 7, lines 34-44: the condenser may also or instead contain the liquid level sensor which acts as a switch for the system; see also column 3, lines 41-67).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Kishimoto et al. in view of Lapp et al. with wherein the amount is a measured liquid level, nor that the transition occurs when the liquid level is greater than a preset value, as taught by Carey, to improve the method of Kishimoto et al. in view of Lapp et al., by allowing for more dynamic control of both the refrigeration cycle and lubrication cycle, thus preventing damage to system components due to transient irregularities during power-up conditions.  

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. in view of Lapp et al. and Carey, as applied to claim 14, above, and further in view of Adams et al. (US 3,673,811: previously cited).
Regarding claim 15, Kishimoto et al. in view of Lapp et al. and Carey discloses wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when the liquid level in the liquid storage chamber of the condenser is greater than the preset power-up liquid level value (see rejection of claim 14, above). 
Kishimoto et al. in view of Lapp et al. and Carey does not disclose and execution duration of the second lubrication mode is greater than a first preset time value.
Adams et al. teaches another lubricating method wherein execution of a lubrication mode is stopped when execution duration of the second lubrication mode is greater than a first preset time value (see at least column 2, line 68 through column 3, line 6: if lubrication level is not at a set level within an elapsed time, regardless of other conditions, the system will shut down).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Kishimoto et al. in view of Lapp et al. and Carey with wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when the liquid level in the liquid storage chamber of the condenser is greater than the preset power-up liquid level value and execution duration of the second lubrication mode is greater than a first preset time value.: that is using the known technique of stopping the system when a desired lubrication level is not at a set level within an elapsed time, as taught by Adams et al., to provide the method of Kishimoto et al. in view of Lapp et al. and Carey with wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when the liquid level in the liquid storage chamber of the condenser is greater than the preset power-up liquid level value and execution duration of the second lubrication mode is greater than a first preset time value would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of ensuring shut-down would occur prior to system damage.  
Regarding claim 16, Kishimoto et al. in view of Lapp et al., Carey, and Adams et al. is silent regarding wherein the first preset time value is 2 minutes.  Preset time value before a change in mode in a refrigerator system, however, is a results effective variable: longer time values may provide additional time for the system to stabilize and avoid nuisance shut-downs, while shorter time values will be more likely to prevent damage but may result in more nuisance shut-downs due to slow stabilization.  
 It would, therefore, have been obvious to one having ordinary skill in the art at the time of the invention to provide the method of Kishimoto et al. in view of Lapp et al., Carey, and Adams et al. with wherein the first preset time value is 2 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).   

Regarding claim 17, Kishimoto et al. in view of Lapp et al. and Carey does not disclose wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when a liquid level in a liquid storage chamber of the condenser is less than a preset power-up liquid level value and execution duration of the second lubrication mode is greater than a second preset time value.
Adams et al. teaches another lubricating method wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when a liquid level in a liquid storage chamber of the condenser is less than a preset power-up liquid level value and execution duration of the second lubrication mode is greater than a second preset time value (see at least column 2, line 68 through column 3, line 6: if lubrication level is not at a set level within an elapsed time, regardless of other conditions, the system will shut down).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Kishimoto et al. in view of Lapp et al. and Carey with wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when a liquid level in a liquid storage chamber of the condenser is less than a preset power-up liquid level value and execution duration of the second lubrication mode is greater than a second preset time value: that is using the known technique of stopping the system when a desired lubrication level is not at a set level within an elapsed time, as taught by Adams et al., to provide the method of Kishimoto et al. in view of  Lapp et al. and Carey with wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when a liquid level in a liquid storage chamber of the condenser is less than a preset power-up liquid level value and execution duration of the second lubrication mode is greater than a second preset time value would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of ensuring shut-down would occur prior to system damage.  
Regarding claim 18, Kishimoto et al. in view of Lapp et al., Carey, and Adams et al. is silent regarding wherein the second preset time value is 5 minutes.  Preset time value before a change in mode in a refrigerator system, however, is a results effective variable: longer time values may provide additional time for the system to stabilize and avoid nuisance shut-downs, while shorter time values will be more likely to prevent damage but may result in more nuisance shut-downs due to slow stabilization.  
 It would, therefore, have been obvious to one having ordinary skill in the art at the time of the invention to provide the method of Kishimoto et al. in view of Lapp et al., Carey and Adams et al. with wherein the second preset time value is 5 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAVIA SULLENS/Primary Examiner, Art Unit 3763